                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                    Case No. 09-20210-CR-LENARD/O'SULLIVAN

UNITED STATES OF AMERICA,

       Plaintiff,

V.


SIRTAJ "TOSH" MATHAUDA,

       Defendant.
----------------''
                                         ORDER

       THIS MATTER came before the Court on the Defendant's Request for Grand

Jury Transcripts (DE# 573, 10/25/19) filed by the defendant prose. Pleadings filed by

prose litigants are construed liberally. United States v. Webb, 565 F.3d 789, 792 (11th

Cir. 2009). Moreover, courts "have an obligation to look behind the label of a motion

filed by a pro se inmate and determine whether the motion is, in effect, cognizable

under a different remedial statutory framework." United States v. Jordan, 915 F.2d 622,

624-25 (11th Cir. 1990). Applying this liberal construction to the defendant's prose

filings, the undersigned nonetheless concludes that the defendant is not entitled to the

relief requested.

       The defendant seeks to compel the government to produce the "full and

unredacted testimony transcript as presented to the Grand Jury by [government] agent

Delfin Alvarez on [March 9, 201 OJ." kt at 1. The government describes the transcript as

follows:

       The testimony recorded in the 2010 transcript was given in a separate but
       related case by the same agent who testified about the indictment and
       superseding indictments in Mathauda's case. The 2010 transcript regards
       an indictment against several of Mathauda's co-conspirators, all of whom
       eventually pleaded guilty. The transcript briefly mentions Mathauda and
       describes, in part, one of the schemes in which Mathauda participated.

Response (DE# 577 at 2, 11/4/19).

      The government states that "[t]he 2010 transcript was produced to Mathauda's

counsel in 2011 as potential Jencks material ahead of trial in this matter. However, that

case agent ultimately did not take the stand." Response at 2. The government

acknowledges that the need for secrecy is lessened in the instant case because "the

2010 transcript involves agent testimony about a matter that has been resolved" and

"[t]he government ... does not believe that producing the transcript to Mathauda would

impact any other ongoing investigations or cases."     kl at 5.   Nonetheless, the

government opposes the relief requested because "Mathauda makes no showing of any

particularized need for the 2010 transcript."   kl at 4.
       In his reply, the defendant argues that the government should be compelled to

provide the 2010 transcript because the government admits to having provided it to the

defendant's trial counsel. Reply (DE# 581 at 1, 11 /19/19). The defendant further states

that he has shown particularized need for Agent Alvarez' grand jury testimony because

Agent Alvarez purportedly lied to the grand jury:

       substantial proof and evidence exists to establish lack of subject matter
       jurisdiction, thereby rendering [the] indictment as being invalid. This,
       based upon what is now shown as extensive false, premeditated perjured
       Grand Jury testimony committed by [government] agent Alvarez and
       wil[l]fully aided by prosecutors [sic] subornation of related perjury.

       The Grand Jury testimony requested by defendant as part of (D.E.573)
       further seeks to prove [the] existence of manifest injustice on the part of
       the U.S. government.

                                                2
!!lat 2.

       The defendant is not entitled to the relief requested. The defendant seeks the

2010 transcript of Agent Alvarez' grand jury testimony for use in his pending appeal. It is

well settled that unsubstantiated allegations are insufficient to meet the standard of

showing a particularized need. See United States v. Collins, 676 F. App'x 830, 832

(11th Cir. 2017) (per curiam) (noting that defendant's "allegations of perjury and

government misconduct rested solely on his own speculative inferences. [The

defendant]'s claim that [the witness] told him that he perjured himself and planted drugs

on [the defendant] was unsubstantiated, and general or unsubstantiated allegations do

not satisfy the particularized need requirement."). Because the defendant has not met

his burden of showing a particularized need, the Court will not order the government to

provide to the defendant the 2010 transcript of Agent Alvarez' grand jury testimony. It is

       ORDERED AND ADJUDGED that the Defendant's Request for Grand Jury

Transcripts (DE# 573, 10/25/19) is DENIED.

       DONE AND ORDERED, in Chambers, at Mi                 i, Florida this   Ji   day of

January, 2020.




                                                                S MAGISTRATE JUDGE
                                                    I
Copies mailed by Chambers to:                       l

Sirtaj "Tosh" Mathauda                               \
91246-004 Unit 82                                       \
Federal Detention Center
P.O. Box 1031
(Low)Coleman, FL 33521-1031



                                             3
